tcmemo_2003_239 united_states tax_court e j harrison and sons inc petitioner v commissioner of internal revenue respondent docket no filed date p was engaged in the waste pickup and disposal business servicing several california communities during the years in question h was one of four officers of p the other three being her sons who were responsible for all of the key management functions on p’s behalf r disallowed a portion of p’s deduction for compensation paid to h on the ground that it was unreasonable and excessive held reasonable_compensation for h determined see sec_162 i r c philip garrett panitz for petitioner ryan d schaap specially recognized for petitioner jonathan h sloat and linette b angelastro for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioner’s federal_income_tax as follows tye deficiency dollar_figure big_number big_number the adjustments giving rise to those deficiencies are respondent’s disallowance of a portion of the deduction petitioner claimed in each of the foregoing taxable years the audit years for amounts paid to myra i harrison mrs harrison one of petitioner’s officer-shareholders as compensation_for services the amounts disallowed disallowed amounts are dollar_figure dollar_figure and dollar_figure for petitioner’s and audit years respectively on brief respondent concedes a small portion of each of the disallowed amounts for petitioner’s and audit years so that they are reduced to dollar_figure and dollar_figure respectively we accept those concessions unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference petitioner’s business operations elmo j harrison mr harrison and mrs harrison entered into the trash or waste pickup and disposal trash hauling business sometimes the business in they incorporated the business ie petitioner in the state of california in at the time it filed its petition petitioner’s principal_place_of_business was in the state of california during the audit years petitioner performed its trash hauling services pursuant to contracts with various municipalities in ventura and santa barbara counties in the state of california those contracts provided to petitioner the exclusive right or franchise to pick up and dispose_of residential and commercial waste under the contracts petitioner was permitted to charge a per- barrel or per-bin trash hauling rate as set by the municipality from time to time some contracts also provided a management fee based upon petitioner’s cost of performance in consideration of the grant of the franchise petitioner was typically charged a franchise fee by the customer equal to a specified percentage eg percent of its gross_receipts under the contract the municipalities with which petitioner had contracts during the audit years included the cities of carpenteria ventura camarillo and ojai petitioner also contracted with ventura county covering the unincorporated portions of that county board_of directors meetings on date shortly after mr harrison’s death on date petitioner’s board_of directors the board elected mrs harrison president of petitioner a title she held continuously through the audit years petitioner’s other officers during the period were the harrisons’ three sons ralph e harrison ralph james e harrison james and myron g harrison myron each of whom held the title vice president ralph also held the title secretary and treasurer after mr harrison’s death those four individuals constituted the board the formal board meetings for which typewritten minutes were kept were held annually on july during the period mrs harrison acted as or was designated chairman of the meeting and ralph acted as or was designated secretary during the annual meetings the board determined the annual compensation including bonuses of each of the officers for the fiscal_year ending the previous june ie for each of the audit years the members of the board also met informally each week to discuss company business under petitioner’s bylaws each director has an equal vote no director has veto power over a decision by a majority of the board nevertheless in practice with respect to major decisions eg approval of trash hauling contracts major equipment purchases or large borrowings the board acted by consensus ie unanimous agreement duties of officers mrs harrison in the early years of the business mrs harrison kept petitioner’s financial books and maintained the route books which determined the routes for the trash pickup trucks her duties consisted primarily of keeping track of customers collecting payments and depositing collections after her three sons joined the business in the early 1960s mrs harrison continued to keep the books basically keeping track of payments and collections she also paid certain of the bills and attended contract negotiation meetings with mr harrison we note that petitioner an accrual basis taxpayer would appear to be prohibited from deducting in any taxable_year compensation that is not fixed or determinable until after the close of that taxable_year see sec_1_461-1 income_tax regs because respondent has not raised as an issue the proper accrual of officer compensation we do not address it during the audit years mrs harrison’s principal activities consisted of attending board meetings and voting on major proposals put forward by her sons who were responsible for the day to day operations of petitioner engaging in extensive public relations activities on behalf of petitioner and acting as a coguarantor together with her sons of bank loans to petitioner for major capital equipment purchases at board meetings during the audit years mrs harrison uniformly concurred in the proposals put forward by her sons eg proposed trash hauling contracts or equipment purchases on only one occasion before those years in the mid-1960s did mrs harrison veto a decision to purchase new trucks that had been agreed to by the other directors for the most part her public relations activities consisted of representing petitioner at civic events such as meetings of seven chambers_of_commerce for municipalities where petitioner did business boy scout functions ventura county boys and girls club functions and the ventura chamber music festival typically the harrison family would purchase one or two tables at community events they would attend en masse with mrs harrison always at the head table although she approved petitioner’s trash hauling contracts as a member of the board_of directors she did not take part in the negotiation of those contracts nor did she communicate with employees of the cities with regard to the implementation of those contracts during the audit years mrs harrison was in her office at one of petitioner’s facilities and after date at the facilities of a related corporation an average of two to three times per week on occasion she also took work home her work consisted in part of filing and maintaining historic company records she also looked over proposed trash hauling contracts before signature and she reviewed bills and signed checks prepared by others in payment of those bills she was the only officer with authority to sign checks without a countersignature on occasion she attended meetings arranged by one or more of her sons with drivers or other employees where her fluency in spanish was of use in addition she met with bankers in connection with her loan guaranties her attendance at those meetings usually occurred after the loan terms had been negotiated but before the final_decision to go ahead with the loan including her public relations activities mrs harrison worked or more hours per week on petitioner’s behalf mrs harrison wa sec_79 sec_80 and sec_81 years old during the audit years myron harrison myron joined the business in and has been employed continuously by petitioner since its incorporation before and during the audit years myron was in charge of financing petitioner’s operations including vehicle financing he was also in charge of billings and collections myron exercised sole responsibility for the purchase of office equipment although mrs harrison would be consulted regarding major purchases such as a new computer system for the office the company controller reported to myron in addition during the audit years myron was involved in the negotiation of trash hauling contracts with petitioner’s customers myron was also involved in community affairs he was on the board_of directors of the boys and girls club of ventura and of a local theater company james harrison james joined the business in and like myron has been employed continuously by petitioner since its incorporation before and during the audit years he was responsible for operations and contracts in that capacity he was in charge of negotiating the trash hauling contracts with the various cities and he represented petitioner at city council meetings he also had primary responsibility for the design and planning of trash pickup routes and for trash barrel and bin management he often worked as many as hours per week ralph harrison ralph also joined the business in and like his brothers has been employed continuously by petitioner since its incorporation before and during the audit years his principal responsibility was to manage maintain and refurbish petitioner’s fleet of trash pickup trucks he was also responsible for all major equipment purchases including trucks containers and heavy equipment such as tractors and bulldozers related entities during the audit years mrs harrison and her sons were involved in the trash hauling business through entities other than petitioner they were the sole partners in three partnerships e j harrison sons rentals rentals newbury disposal co newbury and santa clara valley disposal valley mrs harrison was employed by newbury and valley but she received no compensation other than by means of partnership_distributions in addition myron james and ralph were the sole shareholders in gold coast recycling inc which was formed in to operate a recycling facility in ventura county mr and mrs harrison declined to take any interest in gold coast recycling inc as they did not want to be involved in the recycling business mrs harrison had no involvement with gold coast recycling inc during the audit years well before the audit years the family formed rentals which purchased trucks from petitioner since that time petitioner has leased most of its trash hauling trucks from rentals during the audit years rentals was owned percent by mrs harrison and percent each by myron james and ralph loan guaranties before the audit years the california legislature passed a recycling law known as ab that required california cities to recycle percent of their waste all of which had previously been dumped into landfills in order to comply with ab petitioner was required to supply each of its individual customers with three barrels instead of one a trash barrel a recycle barrel and a green waste container for lawn or grass trimmings in order to raise the cash needed to purchase the additional barrels and related equipment petitioner and rentals arranged for loans from bank of america on date and on date bank of america as lender and petitioner and rentals as borrowers entered into business loan agreements loan and loan respectively loan provided a dollar_figure million line of credit secured_by the personal_property financed by the loan and was conditioned in part on the execution of guaranties by mrs harrison myron james and ralph each in the sum of dollar_figure million pursuant to amendments to loan dated date and date the line of credit was increased to dollar_figure on date mrs harrison myron and ralph and on date james separately executed continuing guaranties of any and all indebtedness of petitioner and rentals to bank of america up to the sum of dollar_figure million loan increased the overall line of credit from bank of america to petitioner and rentals to approximately dollar_figure million on date mrs harrison myron ralph and james jointly and severally guaranteed the obligations of petitioner and rentals as lessees under a truck lease with an independent third party ba leasing capital corp as lessor a corporate resolution executed on the same date by myron and ralph on behalf of petitioner limited the aggregate cost of the trucks subject_to the lease to dollar_figure million after the audit years on date mrs harrison as trustee of the survivor’s trust created under the e j harrison family_trust and james and mary harrison as trustees of the james e harrison family_trust executed a continuing guaranty in favor of bank of america securing a line of credit to petitioner and rentals in the sum of dollar_figure million that guaranty replaced the earlier lesser guaranties executed during the audit years during the audit years petitioner used the line of credit from bank of america to place in service equipment costing in excess of dollar_figure million petitioner has never defaulted on any of the loans made to it by bank of america nor has there ever been any threat of default compensation of officers by petitioner petitioner’s officers received compensation in the following amounts for petitioner’s taxable years ending date through total officer tye compensation mr harrison mrs harrison myron james ralph dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number no breakdown - data not in evidence dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number no breakdown - data not in evidence big_number big_number - - - - - - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner’s financial results for the same taxable years according to its returns as filed petitioner’s sales after-tax_income net_income yearend stockholder equity equity yearend assets assets return on sales ros return on yearend equity roe and return on yearend assets roa were as follows tye sales dollar_figure net_income dollar_figure equity dollar_figure assets dollar_figure ros percent percent roe roa percent dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number data not big_number in evidence big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- pursuant to the foregoing figures the average ros roe and roa for the audit years were as follows ros roe roa officers’ ownership of petitioner’s stock during the taxable years mr and mrs harrison myron james and ralph owned all of petitioner’s stock in the following percentage amounts tye june mr harrison - -- mrs harrison myron jame sec_15 ralph the return for the taxable_year ending date lists mrs harrison as owning a 54-percent interest we assume that that entry is mistaken and that she actually owned a percent interest in petitioner dividend history petitioner has never paid a dividend opinion i burden_of_proof a rule a in pertinent part rule a provides the general_rule that t he burden_of_proof shall be upon the petitioner rule a references the applicability of sec_7491 which shifts the burden_of_proof to the secretary under certain specified circumstances b sec_7491 sec_7491 enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_727 is applicable to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra sec c rra was enacted on date well before respondent’s issuance of the notice on date the record fails to indicate however the commencement_date of respondent’s examination of petitioner moreover petitioner has neither argued that sec_7491 is applicable to shift the burden_of_proof to respondent nor established compliance with the requirements of sec_7491 the net_worth limitation petitioner has the burden to prove that it satisfies the requirements of that provision as one of the prerequisites to establishing that the burden_of_proof is on respondent see edwards v commissioner tcmemo_2002_169 cipriano v commissioner tcmemo_2001_157 affd 55_fedappx_104 3d cir c conclusion because petitioner has failed to establish that it meets the conditions for the applicability of sec_7491 petitioner bears the burden_of_proof rule a ii deductibility of payments to mrs harrison a sec_162 this case requires that we decide whether pursuant to sec_162 petitioner can deduct amounts it paid to mrs harrison during the audit years that section provides sec_162 trade_or_business_expenses a in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 establishes a two-pronged test for the deductibility of amounts purportedly paid as salaries or other compensation_for_personal_services actually rendered without distinction compensation_for services the payments must be reasonable and in fact payments purely for services sec_1_162-7 income_tax regs see also 503_f2d_359 9th cir affg tcmemo_1971_200 b positions of the parties respondent argues that petitioner’s deductions for compensation paid to mrs harrison during the audit years should be reduced as follows amount amount amount tye deducted allowed disallowed dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent argues that the disallowed amounts are unreasonable and excessive_compensation respondent considers mrs harrison’s services equivalent to those provided by an outsider serving as chair of a corporation’s board_of directors and the amounts respondent allowed as reasonable_compensation for the audit years reflect respondent’s concession as to the amounts properly attributable to those services respondent also argues that the disallowed amounts were intended to be disguised dividends to mrs harrison rather than payments for services rendered respondent’s disguised_dividend argument is raised for the first time on brief petitioner has not argued that the introduction of that argument on brief constitutes the raising of a new_matter requiring respondent to bear the burden_of_proof with respect to that matter see rule a had petitioner made that argument we would have rejected it for the reasons set continued petitioner argues that during the audit years mrs harrison provided significant services to petitioner consisting principally of her services as a member of petitioner’s board_of directors her public relations activities ie her activities as petitioner’s primary representative at numerous charitable and civic events in the communities served by petitioner and her personal guaranty of the line of credit to petitioner from bank of america petitioner also argues that its return on equity during the audit years would have satisfied an independent investor in petitioner on that basis petitioner argues that it is entitled to deduct the entire amount_paid to mrs harrison during the audit years as reasonable_compensation for services rendered c analysi sec_1 applicable caselaw because petitioner’s principal_place_of_business is in california it is likely that any appeal of this case would be to the court_of_appeals for the ninth circuit see sec_7482 therefore we must apply that court’s jurisprudence governing issues of reasonable_compensation in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir continued forth in 503_f2d_359 9th cir affg tcmemo_1971_200 the jurisprudence of the court_of_appeals for the ninth circuit is set forth in 716_f2d_1241 9th cir revg tcmemo_1980_282 wherein it adopts and applies the two-pronged test set forth in the regulations as follows in determining the deductibility of compensation payments paid to shareholder-employees we will continue to concentrate on the reasonableness of those payments in the rare case where there is evidence that an otherwise reasonable_compensation payment contains a disguised_dividend the inquiry may expand into compensatory intent apart from reasonableness the inquiry into reasonableness is a broad one and will in effect subsume the inquiry into compensatory intent in most cases in evaluating the reasonableness of compensation paid to a shareholder-employee it is helpful to consider the matter from the perspective of a hypothetical independent investor a relevant inquiry is whether an inactive independent investor would be willing to compensate the employee as he was compensated the nature and quality of the services should be considered as well as the effect of those services on the return the investor is seeing on his investment in considering the reasonableness of compensation from the perspective of a hypothetical independent investor the court_of_appeals for the ninth circuit in elliotts inc applies a five- factor test the employee’s role in the company a comparison of the compensation paid to the employee with the compensation paid to similarly situated employees in similar companies external comparison the character and condition of the company whether a conflict of interest exists that might permit the company to disguise dividend payments as deductible compensation and whether the compensation was paid pursuant to a structured formal and consistently applied program id pincite8 see also labelgraphics inc v commissioner tcmemo_1998_343 affd 221_f3d_1091 9th cir the elliotts inc factors need to apply the elliotts inc factors in this case respondent’s conclusion that petitioner’s purported compensation payments to mrs harrison constituted disguised dividends to the extent of the disallowed amounts is based in large part upon his conclusion that total payments were well in excess of the amounts that may be considered reasonable_compensation for the services mrs harrison performed on petitioner’s behalf therefore we must determine reasonableness in terms of the elliotts inc factors expert reports a introduction both parties offered expert testimony in support of their respective positions in deciding the reasonableness of compensation courts often look to the opinions of expert witnesses nonetheless we are not bound by the opinion of any expert witness and we may accept or reject expert testimony in the exercise of sound judgment 304_us_282 94_tc_193 although we may accept the opinion of an expert in its entirety see 74_tc_441 we may be selective in determining what portions of an expert’s opinion if any to accept 86_tc_547 b petitioner’s expert petitioner’s expert david ostrove mr ostrove is an attorney and c p a he has been engaged as an expert witness on numerous occasions including cases involving reasonable_compensation issues approximately one-third of mr ostrove’s report was voluntarily redacted by petitioner’s counsel because it comprised legal analysis and argument including citations and discussion of caselaw and of a published revenue_ruling the balance of the report consists of mr ostrove’s analysis of petitioner’s return on equity roe for the and tax years and the reasonableness of mrs harrison’s compensation in terms of his application of the elliotts inc factors mr ostrove acknowledged during the voir dire that he had no formal training in conducting compensation surveys comparing or evaluating types or components of compensation corporate finance or valuation appraisal moreover in response to a hypothetical question by the court he admitted that he lacked the expertise necessary to advise a corporate client as to the appropriate salary to offer candidates for director of a new division respondent objects to the admissibility of mr ostrove’s report on the ground that mr ostrove is not an expert with respect to compensation matters alternatively respondent argues that if admitted into evidence mr ostrove’s report should be given no weight in light of mr ostrove’s obvious lack of training or experience in the field of executive compensation we are inclined to agree with respondent that mr ostrove’s report is inadmissible because it is not the testimony of an expert within the meaning of rule of the federal rules of evidence we find it unnecessary however to so rule because we find the report to be inadmissible on the ground that it was not based upon sufficient facts or data and on the further ground that mr ostrove did not apply principles and methods for determining the reasonableness of mrs harrison’s compensation reliably to the facts of the case as required by rule of the federal rules of evidence fed r evid provides rule testimony by experts if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise if the testimony is based upon sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case virtually all of mr ostrove’s factual conclusions upon which he bases his opinion are either unsupported or in error as follows mr ostrove’s computation of petitioner’s roe for the and taxable years is based upon the ratio of taxable pretax income to equity which contradicts principles of corporate finance that require the use of after-tax_income in such computations see adams et al fundamentals of business valuation part i brealey myers principles of corporate finance 7th ed we have used after- tax income in computing roe see b d founds inc v commissioner tcmemo_2001_262 n to table listing annual roe labelgraphics inc v commissioner supra n to table listing annual roe mr ostrove observes that it cannot be denied that mrs harrison is a highly qualified_business person and is largely responsible for the noteworthy success of her company as discussed infra section ii c it is clear from the trial testimony that mrs harrison has always played a secondary role in the operation of petitioner’s trash hauling business and that the primary roles were played first by mr harrison and later by myron james and ralph mr ostrove also states that mrs harrison and her deceased husband assumed not only the plethora of risks associated with founding and developing a successful business concern but she also incurred a substantial economic opportunity cost by sticking with this business for all of these years that statement appears in the portion of mr ostrove’s report dealing with the independent_investor_test and we assume that he is referring to the investment return from some alternative investment that mrs harrison gave up her opportunity cost when she decided to invest in and stick with petitioner in corporate finance the term opportunity cost is generally used to refer to financial investments and not employment status see eg brealey myers supra pincite defining opportunity cost as the return foregone by investing in a project rather than investing in securities mr ostrove states that mrs harrison’s compensation_for the audit years did not exceed the amount needed to remedy prior years of undercompensation and was therefore reasonable the only evidence of undercompensation is mrs harrison’s testimony that for a year or so when james and ralph joined the business in nobody received wages because we needed that money to grow assuming arguendo that petitioner absorbed the entire preincorporation business and took title to all of the assets of that business thereby becoming eligible to deduct payments intended to compensate mrs harrison for services performed in a preincorporation taxable_year see 650_f2d_1083 9th cir affg tcmemo_1979_242 r j nicoll co v commissione59_tc_37 mr ostrove has failed to offer any evidence of intent on the part of petitioner’s officers and directors to compensate mrs harrison for such prior services see 399_f2d_603 9th cir affg tcmemo_1967_7 r j nicoll co v commissioner supra pincite nor has he offered evidence as to the amount of any prior years’ undercompensation or shown that it has not been more than offset by payments to mrs harrison for taxable years before the audit years at least since mrs harrison’s compensation has annually exceeded that of her sons each of whom has exercised greater management responsibility on petitioner’s behalf than she thus any earlier undercompensation of mrs harrison was most likely remedied before the audit years see labelgraphics inc v commissioner f 3d pincite7 b d founds inc v commissioner supra it is also noteworthy that the briefs filed on petitioner’s behalf make no attempt to defend the reasonableness of mrs harrison’s compensation during the audit years on the basis of prior years’ undercompensation mr ostrove states that mrs harrison negotiates and brings in the contracts that conclusion is directly contrary to the parties’ stipulation at trial that f rom through the years in issue mrs harrison did not represent the petitioner in negotiation of any contracts between petitioner and the cities nor did she communicate with employees of the cities with regard to the implementation of the contracts in short mr ostrove’s report at times fails to set forth the facts or data on which his opinion is based in violation of rule f and at other times his factual conclusions are either belied by the record or not germane to the issue of reasonable_compensation thus the report fails to satisfy the requirements of rule of the federal rules of evidence and is therefore inadmissible c respondent’s expert respondent’s expert james f carey mr carey is a self- employed certified management consultant specializing in compensation planning he has been an expert witness in state and federal courts and he has testified on compensation-related matters the court accepted mr carey as an expert in compensation planning which for purposes of this case includes the setting of compensation_for a particular individual mr carey’s written report was received into evidence as his direct and rebuttal testimony we will consider the merits of mr carey’s analysis and conclusions largely relied upon by respondent in connection with our application of the elliotts inc factors application of the elliotts inc factors a mrs harrison’s role in the company the relevant considerations in applying this factor include the employee’s position hours worked and duties performed elliotts inc v commissioner f 2d pincite mrs harrison testified that during the audit years she worked more than hours per week on behalf of petitioner her principal involvement with petitioner consisted of attending weekly board meetings attending as a representative of petitioner chamber of commerce meetings and various community functions and events in the cities served by petitioner and executing her personal guaranty relating to the line of credit extended to petitioner by bank of america mrs harrison’s other activities such as filing and maintaining historic company records signing checks presented to her for the payment of bills and attending occasional meetings with drivers or other rank and file employees were either ministerial in nature or so sporadic as to justify no more than a small fraction of the payments to her during the audit years we will consider each of her three principal functions in turn weekly board meetings the weekly board meeting discussions covered matters of importance in the conduct of petitioner’s business and they often culminated in a board vote on whether to go ahead with a proposed transaction although mrs harrison her three sons and other witnesses all characterized mrs harrison as the final arbiter of all major business decisions it is clear that under petitioner’s bylaws she was one of four members of the board each of whom had an equal vote thus mrs harrison possessed no power to veto a decision agreed to by her sons what the seemingly contradictory testimony indicates however is that mrs harrison’s sons whether out of filial respect for their mother respect for her many years of involvement with petitioner or both voluntarily chose to operate petitioner by consensus we suspect that the decision to operate the board by consensus was reached principally out of respect for mrs harrison’s conservative approach to proposals for major expenditures which to some extent carried over to her sons for example myron testified as follows q what type of purchasing decisions would she disapprove of a buying too many new trucks or too many trucks period she didn’t like to spend a whole lot of money she was very tight with the money so she didn’t like to purchase new trucks we have the ability to refurbish old equipment and that’s what she would prefer to see us do q and so sometimes you wouldn’t purchase these trucks and just go the refurbishing route a exactly more often than not james also testified as to the continuing influence of his mother’s conservative approach to purchasing new trucks q were you the one responsible for deciding what trucks to purchase for the company a yeah usually we’re a very conservative company so usually we would get pretty tight on our trucking before we would consider buying some additional trucks whatever lingering effect mrs harrison’s conservative business philosophy may have had on the decisionmaking process it appears that her responsibility for and influence over the actual decisions of the board were sharply limited in practice mrs harrison acknowledged that shortly after her sons joined the business they became the supervisors of the company and she and mr harrison became primarily responsible for paying bills keeping track of collections and keeping the books she further acknowledged that major decisions requiring board approval such as approval of trash hauling contracts or truck or other equipment purchases had been pretty well thought out by her sons so that with the exception of one proposed purchase of trucks in the mid-1960s she never dissented even when she initially had doubts concerning a proposal of one of her sons her sons were able to win her over to their position myron testified that in connection with the guaranteed loans mrs harrison attended meetings with the bank of america that were held after most of the decisions were made for the final_decision the overall picture that emerges is of a company run during the audit years and for many prior years by mrs harrison’s sons each of whom was responsible for managing a key operational function myron finance james general operations and contracts ralph equipment purchasing maintenance and refurbishment and for the development of all major business proposals in his management area during that same period mrs harrison’s role as a member of the board was limited to the review and in all cases approval of proposals developed by her sons she had neither the power under petitioner’s bylaws nor the inclination to challenge their decisions under the circumstances we believe that her titles of president and chairman of the board were titular and not reflective of her actual status within the company we find that her role as an essentially compliant member of petitioner’s board justified her receipt of only a small fraction of the compensation paid to her during the audit years public relations activities the benefit to petitioner of mrs harrison’s public relations activities depends upon the contribution of those activities to petitioner’s ability to secure trash hauling contracts two of mrs harrison’s sons testified as to the importance to petitioner of those activities myron referred to his mother as petitioner’s ambassador of good will known and appreciated by everybody including city councilors mayors and county supervisors for the jurisdictions in which petitioner conducted business james speculated that her lifetime spent in ventura county and her involvement in that community led to business stan whisenhunt the owner of a ventura county public relations and marketing company who had published newsletters for petitioner and was in the process of publishing mrs harrison’s biography also stressed the importance of petitioner’s excellent reputation to its ability to win contracts in contrast a member of the ventura city council part of whose job it was to approve trash hauling contracts testified that petitioner was awarded contracts because of its excellent record the honesty of its operating people and its performance on behalf of the city and because they have the equipment and the personnel to do the work he noted that trash hauling contracts are awarded to the most qualified bidder not necessarily the lowest bidder as both price and profit rates are set by the city council in advance for that reason eligible bidders are prequalified and the one considered best able to do the work is selected by the city council he testified that in years past at least two trash hauling contracts had been awarded to companies other than petitioner similarly a member of the camarillo city council involved for many years in the negotiation and approval of trash hauling contracts on behalf of the city testified that such contracts had been awarded to petitioner b ecause they’ve provided good service for us ever since the city was incorporated and they provide it at a very good price for our residents in addition nan drake petitioner’s public relations director and a member of petitioner’s contract negotiating team having testified that mrs harrison is the one who people like to see at the chamber functions and at the different sponsorship events that we do acknowledged that petitioner’s success derived from its ability to provide good service at a reasonable price the testimony of those public officials responsible for awarding the trash hauling contracts demonstrates that petitioner’s success in obtaining those contracts was based upon its ability to carry out those contracts in a satisfactory manner and at a reasonable price ie the awards were based upon performance not reputation for community involvement thus although petitioner has shown that mrs harrison was instrumental in helping petitioner project a positive corporate image in the communities it served petitioner has not shown that mrs harrison’s public relations activities contributed directly to its sales and profits personal guaranties courts including this court have developed a series of factors for deciding the deductibility of guaranty fees paid to a shareholder employee whether given the financial risks the fees are reasonable in amount whether businesses of the same type and size as the payor must customarily pay guarantor fees to shareholders whether the shareholder demanded compensation_for the guaranty whether the payor had sufficient profits to pay a dividend but failed to do so and whether the purported guaranty fees were proportional to stock ownership see 592_f2d_272 5th cir 513_f2d_800 5th cir fong v commissioner tcmemo_1984_402 affd without published opinion 816_f2d_684 9th cir 42_fedclaims_584 the guaranty fee cases we find no meaningful distinction between the guaranty fee cases and this case where instead of defending the deductibility of amounts labeled by the payor as guaranty fees petitioner in effect seeks to treat as guaranty fees an unspecified portion of an amount originally labeled by the board as annual compensation including bonuses the same deductibility factors should apply under either set of circumstances with the possible exception of the fifth factor fees proportional to stock ownership which would be difficult to apply in the absence of some way to identify the guaranty-fee portion of the payments labeled compensation in this case the shareholder-guarantors did not demand compensation and there is no evidence in the minutes of the annual board meetings or elsewhere of an intent to compensate them for the guaranties it is also clear that petitioner had when mrs harrison executed her dollar_figure million personal guaranty of bank loans to petitioner in she neither requested received nor was promised additional compensation as consideration therefor moreover her total compensation as determined by the board_of directors for when her continued sufficient retained earnings to pay a dividend thus application of factors and militates against the deductibility of any portion of the amounts paid to mrs harrison during the audit years as compensation_for guaranteeing loans to petitioner moreover there is no evidence that businesses of the same type and size as petitioner customarily were required to pay guaranty fees to shareholders factor petitioner has also failed to establish what amount if any would have constituted a reasonable fee for mrs harrison’s personal guaranties factor there is no evidence of any significant financial risk to her she was one of four guarantors each jointly and severally liable for the guaranteed amounts none of her property was encumbered under the terms of the guaranties and there was never any threat of default by petitioner as primary debtor nor has petitioner shown that there was a disproportionate reliance by the bank on mrs harrison’s personal assets to satisfy the potential obligations of the guarantors mr summers when asked why the bank required continued continuing guaranty was in effect was not significantly different as a percentage of total officer compensation from what it had been for the years immediately preceding her guaranty in fact her average compensation as a percentage of total officer compensation_for and percent was actually higher than for percent thus there is no evidence to indicate that the board awarded any additional compensation to mrs harrison for the audit years in consideration of her personal guaranty of bank loans to petitioner mrs harrison to sign the guaranties responded that the bank wanted additional strength or support behind the collateral and with her liquidity base it was important to have her involvement but it is entirely possible that mr summers would have provided a similar response had he been asked why the bank had required guaranties from myron james and ralph moreover it appears that much of mrs harrison’s wealth may have actually been attributable to the estate of her late husband in the form of the survivor’s trust that acted as the coguarantor of the dollar_figure million replacement guaranty executed in there is no evidence as to the relative values of the interests of mrs harrison myron james and ralph in the assets of that trust finally the financial risk to mrs harrison from guaranteeing loans to petitioner was further reduced to the extent that the bank of america line of credit resulted in loans to rentals petitioner is not entitled to deduct any amount as compensation_for mrs harrison’s guaranty of loans to rentals see 75_tc_288 affd without published opinion 665_f2d_1050 7th cir 42_tc_800 e b a c whiting co v commission10_tc_102 although the overall line of credit from bank of america to petitioner and rentals reached approximately dollar_figure million during the audit years the fact that petitioner’s total long-term debt never exceeded dollar_figure million during those years suggests that more than half of the potential benefit may have been derived by rentals petitioner cites 819_f2d_1315 ndollar_figure 5th cir affg tcmemo_1985_ and r j nicoll co v commissioner t c pincite in support of its view that mrs harrison’s personal guaranties were an important factor in demonstrating the reasonableness of the compensation paid to her during the audit years those cases are representative of a line of cases the no-fee cases in which courts including this court have cited employee-shareholder loan guaranties in support of findings that all or a portion of amounts paid to such individuals constituted deductible compensation see eg owensby kritikos inc v commissioner supra pincite ndollar_figure stating that loan guaranties by key employee-shareholders weigh in favor of munificent compensation leonard pipeline contractors ltd v commissioner tcmemo_1998_315 noting that an indispensable employee-shareholder’s personal guaranty of a dollar_figure million bank loan was crucial to a large project affd 210_f3d_384 9th cir ledford constr co v commissioner tcmemo_1977_ giving some consideration to the chief executive’s personal guaranty of company debt in deciding the reasonableness of his compensation see also shotmeyer v commissioner tcmemo_1980_238 adolph hanslik cotton co v commissioner tcmemo_1978_394 allison corp v commissioner tcmemo_1977_ in each of those cases and in r j nicoll co v commissione59_tc_37 cited by petitioner the court simply listed a key employee-shareholder’s personal guaranty of corporate employer debt as one of several positive contributions by the employee to the corporate employer all of those no-fee cases involve a key_employee usually the person or one of the persons most responsible for the success of the corporate employer no specific compensatory_amount is attributed to the guaranty and in none of the cases is it certain that the court would have reached a different result in the absence of the guaranty moreover in owensby kritikos inc v commissioner supra the court_of_appeals for the fifth circuit hedged its comment regarding the relevance of the loan guaranties by noting that t he record is unclear as to the amount or riskiness of these loans an allusion to factor in the guaranty fee cases mrs harrison’s loan guaranties represented one of her principal contributions to petitioner they did not as in the in adolph hanslik cotton co v commissioner tcmemo_1978_394 the commissioner argued that an amount_paid for the guaranty of a line of credit is not compensation_for_personal_services actually rendered within the meaning of sec_162 and therefore may not be considered in finding the amount that constitutes reasonable_compensation we declined to address that argument on the ground that o ur finding would be the same regardless of whether guarantying such obligations may properly be considered id at n no-fee cases merely supplement her performance of substantial managerial activities on petitioner’s behalf therefore we find those cases to be inapposite rather we find that the factors utilized in the guaranty fee cases are properly suited to the task of determining what amount if any may be considered reasonable_compensation for mrs harrison’s personal guaranties because mrs harrison was willing to issue the guaranties without compensation there is no evidence that businesses of the same type and size as petitioner customarily paid guarantor fees to shareholders petitioner had sufficient profits to pay dividends but failed to do so and the evidence does not establish what amount if any would constitute reasonable_compensation for her guaranties we find that mrs harrison’s guaranties do not support the characterization of any amount she received from petitioner as reasonable_compensation instead we view the shareholder guaranties in this case as a means of protecting the shareholders’ ownership interests in petitioner not as a function of their employment by petitioner see olton feed yard inc v united_states f 2d pincite stating that employee-shareholders’ willingness to guaranty without charge the corporate employer’s debt is evidence that such individuals signed the guaranties in order to protect and enhance their investment in the corporation b external comparison this factor invokes a comparison between the employee’s salary and salaries paid_by similar companies for similar services elliotts inc v commissioner f 2d pincite the only evidence relating to this factor is that contained in the report submitted by respondent’s expert mr carey who likens mrs harrison’s activities to those of an outside board chair he cites as appropriate compensation_for mrs harrison’s services the median compensation paid to board chairs during the audit years by other companies with comparable sales revenues as derived from surveys conducted by economic research institute eri except for a small dollar_figure discrepancy for the taxable_year the compensation amounts derived by mr carey from the eri data are allowed by respondent as reasonable_compensation to mrs harrison petitioner objects to mr carey’s and respondent’s characterization of mrs harrison’s duties as equivalent to the duties of a board chair and in particular to the duties of an outside board chair petitioner also questions the relevance of the eri survey because of its failure to identify the number of responding companies whether they were public or private and whether the chairs were from inside or outside the responding companies we find that petitioner’s objections are unfounded a general description of the duties of a board chair submitted by mr carey to which petitioner raises no objection confirms the similarity of such duties which in pertinent part include participation in outside activities which will enhance corporate prestige and fulfill the corporation’s public obligations as a member of industry and the community conducting regular and special board meetings and carrying out special assignments to the principal duties discharged by mrs harrison her community activities as a representative of petitioner and her presiding over petitioner’s weekly and annual board meetings and the ad hoc meetings with employees arranged by her sons moreover because very few companies pay fees to inside directors and board chairs but almost all companies pay fees to outside directors and board chairs the vast majority of the survey data must relate to outside directors lastly although it is true that the survey data do not identify the number of responding companies mr carey describes the eri surveys as broadly based and he bases his conclusions as to board chair compensation on what he describes as a large-sample survey moreover he specifically declines to rely upon the results of a narrower survey involving only five board chairs we give mr carey the benefit of the doubt and assume that as an acknowledged expert in the area of executive compensation he has relied upon survey data that are representative of a critical mass of respondents mrs harrison’s personal guaranties of petitioner’s debt were not typical of an outside board chair but for the reasons discussed in section ii c a supra we find that no compensation is properly attributable to those guaranties therefore on the basis of our finding that the rest of mrs harrison’s duties were substantially_similar to those of an outside board chair who does not otherwise perform the tasks of a chief executive or chief operating officer we find that mrs harrison’s compensation was grossly in excess of what companies of a comparable size pay for such services c character and condition of the company the focus under this category may be on the company’s size as indicated by its sales net_income or capital value also relevant are the complexities of the business and general economic conditions elliotts inc v commissioner supra pincite in general petitioner appears to have been a successful growing company during the period the problem from petitioner’s standpoint is that mrs harrison’s very limited management role during the audit years renders this factor although generally favorable to petitioner of little or no relevance to our decision d conflict of interest this factor focuses on whether some relationship exists between the taxpaying company and its employee which might permit the company to disguise nondeductible dividends as salary deductible under sec_162 id pincite elliotts inc instructs that such a relationship may also be probative of a presence or absence of compensatory intent id pincite n in this case mrs harrison’s 46-percent stock ownership_interest with the other percent in the hands of nonadverse family members indicates the existence of a potential conflict of interest moreover there are several indications of an intent to disguise profit distributions to mrs harrison as deductible salary payments petitioner has never declared or paid a dividend see 187_f3d_1116 9th cir affg tcmemo_1997_300 during the audit years petitioner’s total deduction for officer compensation on average equaled percent of pretax income before that deduction and mrs harrison’s compensation alone averaged percent of pretax income for that period see owensby kritikos inc v commissioner f 2d pincite6 pac grains inc v commissioner f 2d pincite o s c associates inc v commissioner tcmemo_1997_300 officer compensation was determined after the close of the taxable_year when profits for the year were either known or could be estimated with reasonable accuracy see owensby kritikos inc v commissioner supra pincite 167_f2d_583 2d cir affg a memorandum opinion of this court rich plan of n new england inc v commissioner tcmemo_1978_514 petitioner attempts to discount the potential impact of any circumstances indicative of disguised dividends or profit distributions to mrs harrison by stressing that despite the large payments to her petitioner’s roe during the audit years would have been more than satisfactory in the eyes of an independent investor in petitioner indeed the court_of_appeals for the ninth circuit in elliotts inc v commissioner f 2d pincite states that in any potential conflict of interest situation it is appropriate to evaluate the compensation payments from the perspective of a hypothetical independent shareholder the test suggested in elliotts inc is whether retained earnings represent a reasonable return on the shareholder’s equity in the corporation id petitioner argues that its roe during the audit years was more than adequate to satisfy a hypothetical independent investor and it further argues that that fact alone should make mrs harrison’s compensation during those years presumptively reasonable consistent with the holding of the court_of_appeals for the seventh circuit in 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 petitioner would restrict the application of the elliotts inc factors to years in which the corporate employer suffers a loss so that roe is negative petitioner’s approach is not the law in the ninth circuit and the court_of_appeals for the seventh circuit in exacto spring a case involving the reasonableness of compensation paid to an employee-shareholder indispensable to exacto’s business and essential to exacto’s success specifically acknowledges that the independent_investor_test would not be appropriate in a case in which roe though very high is not due to the employee’s exertions or in a case in which the purported salary payment really did include a concealed dividend id accord 326_f3d_1 1st cir even if the company performed well in the subject period and even if executives at comparable companies got large packages a neutral owner would not pay employee-shareholders handsomely for producing results for which others were responsible affg tcmemo_2002_38 to the same effect in dexsil corp v commissioner tcmemo_1999_155 the court stated we do not believe that the hypothetical investor would have looked solely at rate of return and ignored the availability of other executives at less compensation than that paid lynn we do not believe that lynn was the sole reason for dexsil’s success to the extent that other officer-shareholders were in the cases relied on by petitioner similarly in elliotts inc v commissioner supra pincite n the court_of_appeals for the ninth circuit states that an roe satisfactory to an independent investor is probative not conclusive of the employee-shareholder’s management contributions to the employer because petitioner’s overall profit for the audit years was primarily attributable to the efforts of myron james and ralph not to those of mrs harrison see supra section ii c a and because as discussed in this section the evidence strongly suggests an intent to distribute profits to mrs harrison in the guise of compensation we find that an independent investor in petitioner would object to the size of mrs harrison’s compensation even assuming arguendo that petitioner’s retained earnings for the audit years represented a reasonable return on shareholder equity when viewed in relation to the roe at comparable companies thus application of this factor furnishes additional evidence that mrs harrison was greatly overcompensated during the audit years even assuming petitioner’s roe were relevant to our decision in this case petitioner’s computation of roe during the audit years is open to question petitioner argues that roe represents net profit after taxes divided by equity defined as invested capital plus retained earnings less treasury_stock and that petitioner’s roe for the audit years was either percent using beginning year equity or percent using the average of beginning year and yearend equity petitioner stresses that either result compares favorably with the percent roe for comparably sized companies during the same period as compiled by mr carey petitioner ignores roe derived from using yearend equity presumably because under that approach average roe for the audit years is percent substantially below the percent average roe for comparably sized companies in fact it is unclear which of the three approaches is proper in this case because it is not known which approach was used in the computation of roe for the comparably sized companies reflected in mr carey’s report another reason to question the use of petitioner’s annual roe in evaluating shareholder return is the inability to follow on the basis of the returns as filed all of the year-to-year changes in equity for several years those changes cannot be explained by the income or loss for the year and the description of the reconciling item is either unclear or not continued e internal inconsistency evidence of an internal inconsistency in the determination of employee compensation may indicate the presence of unreasonable_compensation to employee-shareholders elliotts inc v commissioner f 2d pincite such evidence may also be probative of a presence or absence of compensatory intent id at n in addition salaries paid to controlling shareholders are open to question if when compared to salaries paid nonowner management they indicate that the level of compensation is a function of ownership not corporate management continued attached to the copy of the return in evidence moreover because petitioner’s equity remained essentially constant while its sales and assets increased roe does not appear to be an appropriate measure of shareholder return in this case for example comparing with the audit years average yearend equity increased only percent whereas average sales increased percent and average yearend assets increased percent under such circumstances it would appear that either roa or ros would be superior to roe as a measure of performance for the audit years both roa and ros were quite low average roa was percent and average ros was dollar_figure percent alternatively roe might be an appropriate measure of performance if petitioner’s fair_market_value were substituted for book equity in that connection we note that book equity has not always been used in computing return on equity see lumber city corp v commissioner tcmemo_1996_171 holding that the amount_paid by the employee-shareholder for a stock interest in his employer rather than book shareholder equity was appropriate for use in determining whether return on investment was sufficient to satisfy an independent investor that alternative approach is not available in this case because aside from mr carey’s admitted speculation that petitioner was worth between dollar_figure million and dollar_figure million there is no evidence as to petitioner’s fair_market_value during the audit years responsibility id pincite in this case it is clear from the minutes of the annual board meetings that officer compensation was determined after the close of the taxable_year when earnings availability was either known or could be estimated with reasonable accuracy there is nothing in the board minutes nor is there any other evidence to indicate that compensation_for nonofficer employees was set in the same manner the sole exception pertained to modest dollar_figure bonuses for a single employee for the and tax years which were also awarded after the close of the taxable_year there is also evidence that the salaries paid to petitioner’s controlling shareholders greatly exceeded the salaries paid to nonowner management in the only year for which the record contains nonshareholder employee salary information the highest salary for a nonshareholder employee was dollar_figure paid to the company controller who reported to myron that is less than percent of the amount_paid to mrs harrison and approximately percent of the compensation paid to myron james and ralph individually petitioner has failed to introduce any evidence that might justify such large differences in compensation the evidence pertaining to this factor also indicates that mrs harrison’s compensation during the audit years was more a function of her stock ownership than of the value of the services iii conclusion we consider respondent’s analogy of mrs harrison’s activities on petitioner’s behalf to the duties performed by an outside board chair to be apposite moreover mr carey’s focus on the median compensation paid to outside board chairs at comparably sized companies appears reasonable in the absence of evidence that mrs harrison’s services should place her in either a higher or lower percentile we find however that mrs harrison’s lifetime devotion to petitioner’s business the respect for her judgment accorded by her sons who actually ran the business on a day to day basis and her dedication in the performance of her public relations function even at an advanced age afforded benefits to petitioner whether tangible or intangible that were unlikely to have been afforded by an outside board chair we find that the value of those additional benefits is adequately reflected by an 80-percent premium over and above the median compensation paid to an outside board chair during the audit years therefore we hold that petitioner may deduct the following amounts rounded to the nearest dollar_figure as compensation_for services performed by mrs harrison during each of the audit years tye amount dollar_figure big_number big_number decision will be entered under rule
